Motion Denied and Order filed September 22, 2015.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-14-01011-CR
                                  ____________

                   MARGARET RENEE MAYER, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 230th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1416618


                                      ORDER

      Appellant is represented by appointed counsel, Cheri Duncan. Appellant’s
brief was originally due May 29, 2015. We have granted a total of 90 days to file
appellant’s brief until September 4, 2015. No brief was filed. On September 10,
2015, counsel filed a further request for extension of time to file appellant’s brief.

      We deny the request for extension and issue the following order.
      Accordingly, we order Cheri Duncan to file a brief with the clerk of this
court on or before October 9, 2015. If counsel does not timely file appellant’s
brief as ordered, the court will issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the
brief and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM



Panel consists of Justices Jamison, McCally and Wise